           Case 4:19-cr-03277-JCH-EJM Document 56 Filed 08/19/20 Page 1 of 3




1    ALCOCK & ASSOCIATES, P.C.
     Faisal Ullah (Bar No. 020532)
2    2 N. Central Ave., 26th Floor
     Phoenix, Arizona 85004
3    Telephone: (602) 404-6000
     fullah@alcocklaw.com
4
     Attorney for Defendant Evgenii Glushchenko
5
                           IN THE UNITED STATES DISTRICT COURT
6
                               FOR THE DISTRICT OF ARIZONA
7
      UNITED STATES OF AMERICA,                         Case No: 4:19-CR-03277-SHR-EJM-1
8
              Plaintiff,
9
      v.
10
      EVGENII GLUSHCHENKO,                             SUBSTITUTION OF COUNSEL OF
11                                                     RECORD WITH CONSENT
              Defendant.
12

13
              Pursuant to Local Rule 83.3(b)(2), LRCiv, and Local Rule 57.14, LRCrim, Rules
14
     of Practice, Defendant moves for substitution of counsel, Faisal Ullah as attorney of
15
     record for Defendant in the place and stead of Jamiel Allen.
16
              Substituting attorney Faisal Ullah, and Defendant have been notified of the status of
17
     the case, including dates and times of any court hearings or deadlines.
18
             It is expected that excludable delay under Title 18 USC Sec. 3161 (b) will occur as a
19
     result of this Motion.
20
             RESPECTFULLY SUBMITTED this 19th day of August, 2020.
21
                                                                      /s/ Faisal Ullah
                                                                      Faisal Ullah
22                                                                    Substituting Attorney

23

24
        Case 4:19-cr-03277-JCH-EJM Document 56 Filed 08/19/20 Page 2 of 3




1

2
                                       Certificate of Service:
3
     I hereby certify that on 08/19/2020, I electronically transmitted the attached document to
4    the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
     Electronic Filing to the following CM/ECF registrants:
5
     Assigned to: Judge Scott H Rash
6
     Referred to: Magistrate Judge Eric J Markovich
7
     Jamiel Allen, Previous Attorney for Defendant
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
        Case 4:19-cr-03277-JCH-EJM Document 56 Filed 08/19/20 Page 3 of 3




1                               CONSENT BY DEFENDANT

2           I, Evgenii Glushchenko, hereby consent to have Attorney Faisal Ullah,
     substituted as my attorney in the above entitled and number action.
3

4

5    /s/ Evgenii Glushchenko (with permission)
     Evgenii Glushchenko
6    Defendant

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
